SIBEEY, District Judge
(concurring specially). I concur in the judgment of reversal, but differ as to the reasons for and the result of it. By a standard form of insurance policy, having the usual printed warranty against chattel mortgages and that the interest of the insured is sole and unconditional ownership, the insurance company here undertakes to insure against loss by fire “M. Scheuer and C. W. Cobb, trustees for Scheuer, Wise & Co., Harry Scheuer, J. B. Kleinhauser, C. W. Cobb, and S. N. Cox.” The subject of the insurance was a stock of merchandise in the possession of Cobb and- Scheuer under a written declaration of a trust to sell out the goods and from the proceeds pay the above-named beneficiaries fixed amounts, aggregating $22,000, besides expenses and salaries. This paper does not state what is to be done with the remainder, but there is evidence that further amounts were agreed to be paid some of the above named and others and that the residue of the stock was then to be turned over to H. S. Bates.
Valid trusts of personal property may be created in Florida by writing, by parol, or both. Bay Biscayne Co. v. Baile, 73 Fla. 1120, 75 South. 860. “A trustee’s interest in the trust estate is insurable when coupled with a present right to possession or with the actual possession.- * * * A trustee under a deed of trust in the nature of a mortgage has a separate insurable interest in the property.” Joyce, Insurance, § 932; Dick v. Franklin Fire Ins. Co., 81 Mo. 103. In the absence of inquiry or warranties as to title and ownership, Cobb and Scheuer might have insured their interests as trustees without specific reference to them. Joyce, Insurance, § 1091; Howard Fire Ins. Co. v. Chase, 5 Wall. 509, 18 L. Ed. 524. In view of the warranties present in these policies, there were appended to their names the words “trusv tees for Scheuer, Wise & Co.,” etc. These words specially written into the policy blank, cannot be disregarded as surplusage, or mere descriptio personas; Platho v. M. & M. Ins. Co., 38 Mo. 248, 253. They are to be interpreted not technically but as they would be understood by intelligent business men. Canton Ins. Office v. Independent Trans. Co., 217 Fed. 213, 133 C. C. A. 207, L. R. A. 1915C, 408. To insure “Cox and Scheuer, trustees” for others, is to insure them as trustees, they being in fact such. Since as trustees they can be damaged or suffer loss only by loss of or damage to their trust interests, these interests are thereby made the subject of the insurance.
The written words, read in the light of the printed policy, mean that, notwithstanding Cobb and Scheuer have not the sole and unconditional *262ownership of the property, but only certain trust interests, that nevertheless the company agrees to insure them against loss by fire as such trustees. The written words are an “agreement otherwise’ added to the policy according to the very terms of the warranty said to be violated. Insurance written to A., mortgagee of B., would insure the mortgagee’s separate interest, which is a different thing from the mortgagor’s insurance of the property, even though the loss be payable to the mortgagee. Carpenter v. Providence Ins. Co., 16 Pet. 495, 10 L. Ed. 1044. Insurance by a standard policy written to A., trustee in bankruptcy of B., would, I think, insure the interest that vested in the trustee by the adjudication and his appointment, though the bankrupt may not have been,the sole and unconditional owner, and though the property be incumbered by many mortgages.
The warranty speaks of the ownership of “the insured.” “The term ‘the insured’ refers to the person applying for the insurance and entering into the contract therefor, and not to another person to whom the loss may be payable.” 26 C. J. p. 82. The insured here are Scheuer and Cobb, and not the beneficiaries of their trust. They made the insurance contract ánd are entitled to collect the money on it, even though they be accountable to the beneficiaries according to their trust after collecting it. Joyce, Insurance, § 3621. This is not the case of insurance taken as bailee or agent for another, which that other has authorized or may adopt and ratify. These trustees alone could sue at law on this contract; they are the plaintiffs in this suit, and their citizenship alone was dealt with in removing the case to the federal' court. Their ownership must have been sole and unconditional under this warranty, had not it been by the use of the words “trustees for” others, which import a qualified and restricted ownership, “otherwise agreed.” Even if the named trust beneficiaries could be treated as “the insured,” and it be said that, since they may have the sole and unconditional ownership in some trusts, that there is therefore a possible compatibility of the warranty with the agreement to insure trustees as such, a similar holding by the Circuit Court of Appeals as to a warranty involved in Hagan v. Scottish Union, 186 U. S. 423, 22 Sup. Ct. 862, 46 L. Ed. 1229, was there reversed by the Supreme Court. Remarks made in that case are pertinent here: ,
“Courts will not endeavor to limit wbat would otherwise be the meaning and effect of the written language, by resorting to some printed provision in the policy, which, if applied, would change such meaning and render the written portion substantially useless and without application.” Page 428 (22 Sup. Ct. 864). “It seems to us that the very purpose of stating that the insurance was on account of whom it may concern was to do away with the printed provisions in regard to the sole ownership and to the change of interest. It was an agreement ‘otherwise provided’ than in the printed portion of the policy.” Page 431 (22 Sup. Ct. 865).
The policies here sued on effectually insure Cobb and Scheuer against loss to the interests which they held in trust for the named beneficiaries at the time of the insurance and of the fire, even though it be established that there were other interests held by them for, or belonging to, others.
But the logical result of the interpretation is that only the trust interests described were insured. If Bates or Mrs. Bates had an interest, in *263trust or otherwise, it was not insured by the policies under discussion. “Designado unius exclusio alterius.” The principle of interpretation is that applied in numerous cases, where one person, interested with others, insures in his own name only. 3 Joyce, Insurance, § 1693; Graves v. Boston M. Ins. Co., 2 Cranch. 419, 2 L. Ed. 324; Russell v. New England Ins. Co., 4 Mass. 82.
The words of the adjuster’s agreement, taken alone, might support thfe contention of the trustees that it fixes the amount of the recovery. But it refers to the nonwaiver agreement made the same day, and says that it was made in pursuance of the nonwaiver agreement. The latter clearly contemplates only a fixing of the amount of the loss without prejudice to any contention as to liability for it. In the absence of evidence that the adjustment actually took a wider scope, it ought reasonably to be concluded that no question of liability was intended to be settled.
An issue should be tried to determine the value at the time of the fire of the trust interests insured; that is to say, whether they embraced the whole stock, or only the amounts which the trustees were still to raise from the stock and pay to the named beneficiaries at that time, and what loss if any resulted from these trust interests.
The policy of the Dixie Insurance Company seems on its face not to be concurrent with those considered hére, though perhaps permitted by a rider on the latter. No opinion is expressed as to the validity of the Dixie policy, or, if it is valid and not concurrent, what it covers, or as to the rights of the several insurers as between themselves; these questions not having been raised and argued.